NO. 07-08-0025-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 MARCH 13, 2008
                         ______________________________

                           PEGGY G. PENNEY, APPELLANT

                                            V.

                          DEBORAH MANGUM, APPELLEE
                       _________________________________

            FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY;

             NO. 017-220803-06; HONORABLE FRED W. DAVIS, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                           ON ABATEMENT AND REMAND


       Appellant, Peggy G. Penney, appeals from a judgment granting appellee an

easement along appellant’s real estate. The appellate record was due in this case by

January 25, 2008. The clerk’s record was filed on January 28. The court reporter did not

file a reporter’s record prior to January 25 and has not requested an extension to file the

reporter’s record. This court sent the court reporter a letter dated February 8, 2008

requesting information as to the status of the reporter’s record and informing the court

reporter of the availability of forms for requesting an extension if needed. The court
reporter was to inform this court of the status on or before February 19, 2008. As of this

date, this court has not had any communication from the court reporter.


       Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. See TEX . R. APP. P. 35.3(c). Upon remand, the trial court shall immediately

cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the

following:


       1.     whether the reporter’s record can reasonably be filed in a manner that
              does not further delay the prosecution of this appeal or have the
              practical effect of depriving Penney of her right to appeal, and
       2.     whether an alternate or substitute reporter should or can be appointed
              to complete the record in a timely manner.


       The trial court shall cause the hearing to be transcribed. In addition, the trial court

shall (1) execute findings of fact and conclusions of law addressing the foregoing issues,

(2) cause a supplemental clerk’s record to be developed containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in this matter, and

(3) cause a reporter’s record to be developed transcribing the evidence and arguments

presented at the aforementioned hearing, if any. The trial court shall then file the

supplemental clerk’s record and any reporter’s record transcribing the hearing with the

clerk of this court on or before April 25, 2008. Should further time be needed by the trial

court to perform these tasks, the same must be requested before April 25, 2008.


       It is so ordered.


                                           Per Curiam

                                              2